DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 

Claims 1 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winkler et al. (US Patent Application Publication 2010/0305562), hereinafter Winkler.
Regarding claim 1, Winkler teaches a method for treating abnormal cardiac electrical activity (Winkler, ¶[0003], treating arrhythmia by ablating tissue), comprising the steps of: providing a probe having first and second ablation electrodes disposed on a distal portion of the probe (Winkler, Fig. 1, probe 14 with tip 12; on tip 12 there are ablation electrodes mounted, Figs. 18 and 19, on the tip, two ablation electrodes 224a constitute first and second ablation electrodes) and a sensing electrode disposed between the first and second ablation electrodes (Winkler, Figs. 18 and 19, sensing electrode 297 disposed between the ablation electrodes 224, ¶[0083-0084]); bringing the probe into contact with a target tissue in a heart of a subject (Winkler, claim 13, providing an ablation catheter and putting it into contact with heart tissue); applying energy through the first and second ablation electrodes to ablate the target tissue along an ablation path (Winkler, ¶[0082-84], operate ablation electrodes along an ablation path); while performing the step of applying energy, monitoring cardiac electrical activity using the sensing electrode to detect the cardiac electrical activity (Winkler, ¶[0084], monitor sensor signals during ablation to gauge effectiveness of lesion for blocking electrical impulses). Winkler does not explicitly teach making an observation that the 
Regarding claim 7, Winkler teaches that the probe has at least two sensing electrodes disposed between the first and second ablation electrodes (Winkler, ¶[0078], ablation electrodes 224a, sensing electrodes 297a and 297b, ¶[0082-0083]).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winkler in view of Goldin (US Patent Application Publication 2002/0151807), hereinafter Goldin.
Regarding claim 2, the modified Winkler invention does not specify what nature of cardiac electrical activity is detected. Goldin teaches that when cardiac mapping and ablation are performed (Goldin, ¶[0003]), near-field signals are used to determine the correct location for performing the ablation (Goldin, ¶[0010], need for accurately measuring near-field electrical activity). It would have been obvious to one having .

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winkler in view of Goldin, in light of Bevelacqua (“Field Regions”, [http://www.antenna-theory.com/basics/fieldRegions.php, captured 28 April, 2010]), hereinafter Bevelacqua.
Regarding claim 3, the modified Winkler invention measures cardiac electrical activity which is near-field activity, for the reasons stated in the rejection to claim 9. The references of the modified Winkler invention do not teach anything about phase shifting. However, Bevelacqua teaches that close to the antenna (sensor, in this case) in near-field electromagnetic signals, there is inherently a phase shift of 90 degrees between an E field and an H field (page 1, ¶2 under the heading “Reactive Near Field Region”). Therefore, the modified Winkler invention inherently has a phase shift of 90 degrees between an E field and an H field of the cardiac electrical activity, because near field activity is being detected and recorded, as taught by Goldin. The reference on antenna near field regions is relevant because RF ablation is being performed, so near-field RF signals are being sensed by the adjacent sensing electrodes.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winkler in view of Klimovitch (US Patent Application Publication 2010/0274238), hereinafter Klimovitch.
Regarding claim 4, Winkler teaches that ablation, which is a form of applying energy, may comprise bipolar and unipolar modes (Winkler ¶[0091), and that electrodes may be activated in individual, simultaneous, sequential, or other manners (Winkler, ¶[0058]). Winkler does not specifically teach that applying energy may comprise alternating between a bipolar and a unipolar ablation mode. Klimovitch teaches an ablation system wherein depending on the therapeutic situation, there may be clinical benefit to use both bipolar ablation and unipolar ablation (Klimovitch, ¶[0009]; ¶[0032-0033]); in the case of Klimovitch’s invention, the energy application may sequentially switch from unipolar to bipolar ablation, so the configuration circuitry must necessarily be present to allow the first and second ablation electrodes to function as bipolar electrodes and a unipolar mode in which the first or second ablation electrode functions as a unipolar electrode (Klimovitch, ¶[0024], Fig. 1, switching function block 26 manages power to electrodes). It would have been obvious to one having ordinary skill .

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winkler in view of Guttman et al. (US Patent Application Publication 2010/0312096), hereinafter Guttman.
Regarding claim 5, Winkler teaches that electrodes may be used for mapping and ablation (Winkler, ¶[0006], ¶[0090]). Winkler does not specifically teach monitoring the step of applying energy by graphically displaying a map of a portion of the heart that includes the target tissue and the progression of energy application along the ablation path. Guttman teaches an RF ablation and mapping system that displays a map of a portion of the heart that includes the target tissue and a progression of energy application along an ablation path (Guttman, ¶[0194]). It would have been obvious to one having ordinary skill in the art to apply Guttman’s teaching to Winkler’s invention of a mapping and ablation system in order to clearly see the progress of the ablation and to ensure that the ablation is being performed along the correct path within the heart, so not to damage healthy cardiac tissue. 

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winkler in view of Guttman, further in view of Klimovitch.
Regarding claim 6, Winkler teaches that ablation, which is a form of applying energy, may comprise bipolar and unipolar modes (Winkler ¶[0091), and that electrodes may be activated in individual, simultaneous, sequential, or other manners (Winkler, ¶[0058]). Winkler does not specifically teach that applying energy may comprise alternating between a bipolar and a unipolar ablation mode. Klimovitch teaches an ablation system wherein depending on the therapeutic situation, there may be clinical benefit to use both bipolar ablation and unipolar ablation (Klimovitch, ¶[0009]; ¶[0032-0033]); in the case of Klimovitch’s invention, the energy application may sequentially switch from unipolar to bipolar ablation, so the configuration circuitry must necessarily be present to allow the first and second ablation electrodes to function as bipolar electrodes and a unipolar mode in which the first or second ablation electrode functions as a unipolar electrode (Klimovitch, ¶[0024], Fig. 1, switching function block 26 manages power to electrodes). It would have been obvious to one having ordinary skill in the art to use a method wherein the device alternates between bipolar and unipolar modes of operation, in order to perform both bipolar and unipolar ablation on multiple tissue sites, and to use one of the first and the second ablation electrodes as a unipolar ablation electrode, in order to allow the same device to perform both modes of ablation, as also taught by Klimovitch. Winkler’s invention as modified by Guttman teaches that the method incorporates tagging the map to indicate planned therapy (Guttman, ¶[0191]) and to illustrate the ablation lesions generated during treatment (Guttman ¶[0193-0194]). Guttman does not specifically teach that the markings used to tag the map indicate first and second portions of the ablation path associated with the bipolar and unipolar modes of operation. However, Klimovitch teaches that unipolar and bipolar ablation may be used between different electrodes as part of a unified treatment protocol (¶[0009]). It would therefore have been obvious to one having ordinary skill in the art to plan this unified unipolar and bipolar ablation protocol by tagging the map with markings to indicate first and second portions of the ablation path that are to be associated with bipolar and unipolar modes of operation. In addition, since bipolar and unipolar ablation are well-known to cause different kinds of lesions (hence the need for mixed protocols for producing both types of lesions), the performance of bipolar and unipolar ablation, and the display of this ablation on the map on the display, also functions to inherently show which segments of the ablation path had bipolar ablation (because the lesions are visibly of the bipolar type) and which segments had unipolar ablation (because the lesions are visibly of the unipolar type).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Erin M Piateski/Primary Examiner, Art Unit 3792